Title: To Thomas Jefferson from Albert Gallatin, 26 June 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     June 26 1805
                  
                  Donaldson, Penrose & Lucas appointed commissioners for upper Louisiana, and Thompson, Trimble & Vacher appointed for the western district of the Orleans territory have all accepted. Of the three appointd for New Orleans, we have received no answers from Gurley or Coburn, and Sebastian declines. His letter is now enclosed together with sundry recommendations received after the appointments had been made and which may assist in filling his place. Three agents must also be appointed; and I had contemplated James Brown for N. Orleans, Lewis for the western or red river district, and either Carr or Parke for upper Louisiana. When you shall have compared with the several recommendations already in your hands, I will wait on you in order to know the result.
                  Respectfully Your obedt Sert.
                  
                     Albert Gallatin
                     
                  
               